Exhibit 10

AMENDMENT NO. 1

NUCOR CORPORATION

SENIOR OFFICERS LONG-TERM INCENTIVE PLAN

THIS AMENDMENT NO. 1 (this “Amendment”) to the Nucor Corporation Senior Officers
Long-Term Incentive Plan (as amended and restated effective February 18, 2009)
(the “Plan”) is adopted as of the 13th day of May, 2010, by NUCOR CORPORATION, a
Delaware corporation (the “Company”).

Statement of Purpose

The Company maintains the Plan to provide incentive compensation to senior
officers of the Company. The Company desires to amend the Plan to clarify the
circumstances under which Performance Awards under the Plan are forfeited in the
event an Eligible Employee ceases to be employed as an Eligible Employee.

NOW, THEREFORE, the Company does hereby declare that the Plan is amended as
follows:

1. The second paragraph of Section 2.26 of the Plan is amended to read as
follows:

Notwithstanding the foregoing, in the event (i) an Eligible Employee commences
participation in the Plan effective as of any day other than January 1, (ii) the
employment of an Eligible Employee terminates during a Performance Period on or
after the date the Eligible Employee attains age fifty-five (55) or due to the
Eligible Employee’s death or disability, or (iii) an Employee ceases for any
reason to be an Eligible Employee during a Performance Period on or after the
date the Eligible Employee attains age fifty-five (55) (but remains an
Employee), then in any of such events, the Eligible Employee’s Target
Performance Award shall be adjusted by multiplying such Target Performance Award
by a fraction, the numerator of which is the number of complete calendar months
during the Performance Period that the Eligible Employee was employed by the
Company and participating in the Plan, and the denominator of which is the total
number of calendar months in the Performance Period.

2. Section 4.1(c) of the Plan is amended by adding the following new Subsection
(iv) immediately after Subsection (iii):

(iv) if an Employee ceases for any reason to be an Eligible Employee during a
Performance Period prior to the date the Eligible Employee attains age
fifty-five (55) (but remains an Employee), the Employee shall not receive any
Performance Award under the Plan for the Performance Period.

3. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
by its duly authorized officer as of the day and year written above.

 

NUCOR CORPORATION

/s/ James D. Frias

Name:    James D. Frias Title:   

Chief Financial Officer, Treasurer

and Executive Vice President

 

2